Citation Nr: 0527985	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for residuals of 
bilateral leg injuries.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from February 1944 to May 
1946.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which, in 
part, denied service connection for residuals of frozen feet 
and residuals of bilateral leg injuries.  A July 2003 RO 
hearing was held.  By a March 2004 decision, the Board, in 
part, denied said appellate issues.  Subsequently, the 
appellant appealed that part of the March 2004 Board decision 
insofar as it denied said appellate issues to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
subsequent Order, the Court granted a Joint Motion for 
Partial Remand, vacated that part of the March 2004 Board 
decision insofar as it denied said appellate issues, and 
remanded the case to the Board for readjudication of said 
issues in compliance with the Joint Motion instructions.  

Said appellate issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

In the March 2004 decision that was vacated in part by Court 
Order, the Board determined that the evidentiary record did 
not reveal that appellant has any residuals of frozen feet 
and that although the service medical records showed that he 
sustained a left leg abscess, the remainder of his service 
medical records and post-service clinical records dated for 
more than four decades after service did not confirm any 
chronic leg disability.  

In the Joint Motion for Partial Remand, which was 
incorporated by reference in the Court Order, it was 
explained that although appellant was a combat infantryman in 
World War II and injuries to the lower extremities were 
claimed as incurred during wintertime service, the March 2004 
Board decision failed to adequately apply the provisions of 
38 U.S.C.A. § 1154(b), pertaining to evidentiary procedures 
for proving service connection involving combat veterans.  It 
was further stated in the Joint Motion that "[u]pon remand, 
if deemed appropriate, VA should afford Appellant another 
physical examination."  

Accordingly, the case is REMANDED for the following:

1.  With respect to the issues of 
service connection for residuals of 
frozen feet and residuals of 
bilateral leg injuries, the RO 
should arrange appropriate VA 
examination(s) to determine the 
nature and etiology of any such 
disabilities presently manifested.

The examiner(s) should review the 
entire claims folders, examine 
appellant, and express opinion, 
including degree of probability in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) as to the 
following:  

A.  Does appellant currently have 
any residuals of frozen feet related 
to service and, if so, what are 
they?  If found are the residuals 
related to in-service occurrence or 
event, or are they likely related to 
post-service event or occurrence?

B.  Does appellant currently have 
any residuals of bilateral leg 
injuries related to service and, if 
so, what are they?  If found are the 
residuals related to in-service 
occurrence or event, or are they 
likely related to post-service event 
or occurrence?

The examination report(s) should 
contain an adequate discussion of 
appellant's medical history, as well 
as clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions.  In this regard, the 
examiner(s) should consider the 
circumstances, conditions or 
hardships of appellant's service as 
an infantryman during combat in 
World War II, including experiences 
which may be presumed pursuant to 38 
U.S.C.A. § 1154 from the records of 
activities, campaigns, etc., with 
which he was associated as an 
infantryman, absent specific records 
of medical care.  If there is no 
relationship between any currently 
manifested residuals of frozen 
feet/residuals of leg injuries and 
service, that too should be 
specifically stated for the record 
in the claims folder.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner(s) in the 
report(s).  

2.  The RO should consider any 
additional evidence and readjudicate 
the appellate issues, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions, including, 
but not limited to, 38 U.S.C.A. 
§ 1154(b).  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

